Citation Nr: 1125060	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen the Veteran's claim.  

In February 2009, the Veteran requested a videoconference hearing before a member of the Board.  In April 2011, the RO received the Veteran's withdrawal of the hearing request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Service connection for bilateral hearing loss was denied in a May 2006 rating decision.  The Veteran did not appeal the decision, and it became final.

3.  Since May 2006, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  

4.  The Veteran's bilateral hearing loss is shown to be attributable to his period of active duty.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the May 2006 rating decision denying service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

New and material evidence

The Veteran seeks to reopen his previously denied claim of service connection for bilateral hearing loss.

In May 2006, the RO originally denied service connection for bilateral hearing loss.  The Veteran was advised of the denial of benefits and of his appellate rights, but did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application received in February 2008, the Veteran seeks to reopen his previously denied claim of service connection for bilateral hearing loss.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the May 2006 rating decision includes service treatment records (STRs), a VA examination report, and post-service VA treatment records.  The RO denied service connection because there was no clinical opinion linking the Veteran's bilateral hearing loss to in-service noise exposure.  

Evidence received since the May 2006 rating decision includes positive nexus opinion from an ear, nose, and throat doctor.  

Without need to discuss each new piece of evidence in depth, the Board finds that the new evidence of record warrants reopening of the Veteran's claim.  The Veteran was originally denied service connection for bilateral hearing loss based upon no relationship to service.  Currently, the record includes a positive nexus opinion regarding the etiology of the Veteran's bilateral hearing loss.  The Board finds that not only is this evidence new, as it was not before prior agency decision makers, it is material as it speaks to an unestablished fact necessary to substantiate the claim.  Namely, there is evidence suggesting that the Veteran's currently diagnosed bilateral hearing loss is attributable to his noise exposure during service.  Thus, the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection 

The Veteran seeks service connection for his bilateral hearing loss.  Of note, his tinnitus is already service-connected.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Sensorineural hearing loss is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Physical examination reports, dated in August 1948, August 1949, and September 1950, noted normal whispered voice testing.  Discharge medical examination, dated in June 1952, also noted normal whispered voice testing.  The Veteran denied any treatment for hearing problems during service, and STRs are devoid of any hearing related complaints.  

The Veteran reported significant history of noise exposure during his service in the Army.  He stated that he served in the armored division as a driver and gunner.  He was exposed to both large and small combat weapons noise.  The Veteran advised that he first noticed hearing loss in the 1990s, and his loss of hearing has increased since.  He denied any significant post-service noise exposure either occupationally or recreationally.  

In March 2006, the Veteran underwent a VA audiological examination, and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
45
60
LEFT
30
50
55
65
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  He was diagnosed as having mild to moderate, bilateral sensorineural hearing loss.

Upon review of the claims file and examination, the examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by his military service.  He stated that although the Veteran was exposed to significant noise exposure during service, he did not notice any hearing loss in service.  The examiner noted that the Veteran had no reported noise exposure following service, and stated that based upon information provided, he was "unable to state how much of the current hearing loss is due to other sources outside of the military and how much is due to military service."  Finally, the examiner noted that the degree of hearing loss is consistent with the Veteran's complaints.  

Relevant VA treatment records reflect the Veteran's consistent assertions of in-service noise exposure.  Also, the Veteran has consistently denied any significant post-service noise exposure.  

In May 2011, the Veteran submitted a statement from his private ear, nose, and throat doctor.  He was noted to have bilateral, moderate, high frequency sensorineural hearing loss.  This treating physician indicated that the Veteran had significant history of noise exposure during service including artillery fire and service in a tank battalion.  It was this physician's medical opinion that the Veteran's current bilateral hearing loss was directly related to his in-service noise exposure resulting in noise-induced sensorineural hearing loss.  

Given the evidence as outlined above, the Board finds reasonable doubt in the Veteran's favor and awards service connection for bilateral hearing loss.  The Veteran has consistently and credibly reported significant noise exposure during service due to weapons firing.  He recalled the onset of hearing problems as occurring in the 1990s and has continued since, and he is certainly competent to so report.  He is currently diagnosed as having moderate, bilateral sensorineural hearing loss.  The Board finds the March 2006 VA examination report was contradictory inasmuch as the examiner found the Veteran's bilateral hearing loss to be less likely than not related to service, but in the same paragraph indicated that he was unable to opine as to how much of the Veteran's bilateral hearing loss was related to noise exposure in service.  Also, the May 2011 statement from the Veteran's treating physician indicated that it was likely that his current bilateral hearing loss was related to the noise-exposure in service.  Although the Veteran was first treated for bilateral hearing loss many years following service, the Board finds the positive and negative evidence to be in relative equipoise regarding this disability.  As such, the Board resolves all reasonable doubt in the Veteran's favor and awards service connection for bilateral hearing loss.


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


